Citation Nr: 1725932	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes mellitus) to include as secondary to service-connected pancreatitis.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter in May 2015 and again in February 2016 for additional development.  It has now been returned to the Board for additional appellate action.

The Board referred a claim for entitlement to service connection for contact dermatitis of the bilateral feet in the May 2015 remand and again in the February 2016 remand.  Review of the claims file does not show that any action has been taken on the referred, which was raised in the July 2011 notice of disagreement.  As the issue of entitlement to service connection for contact dermatitis of the bilateral feet has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is not currently before the Board.  It is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2016). 


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not manifested in service or in the first post service year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to his service, or was caused or aggravated by his service-connected pancreatitis.

2.  Diabetes mellitus, type II, is not service-connected; bilateral upper and lower peripheral neuropathy was not manifested in service or in the first post service year, and is not shown to be related to an event, injury, or disease in the Veteran's service.

3.  Diabetes mellitus, type II, is not service-connected; a heart disability was not manifested in service or in the first post service year, and is not shown to be related to an event, injury, or disease in the Veteran's service.

4.  Diabetes mellitus, type II, is not service-connected; a bilateral shoulder disability was not manifested in service or in the first post service year, and is not shown to be related to an event, injury, or disease in the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus to include as secondary to service-connected pancreatitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection bilateral upper and lower peripheral neuropathy to include as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a heart disability to include as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for a bilateral shoulder disability to include as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See April 2010 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was provided with notice of the duties to assist, and his identified private treatment records were obtained along with supplemental medical opinions in September 2016.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, such as diabetes mellitus and organic disease of the nervous system, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Another theory of entitlement to service connection is secondary service connection.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there is medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).

Diabetes Mellitus

The September 2015 VA examination and September 2016 supplemental VA medical opinion provided the Veteran with a diagnosis of uncontrolled diabetes mellitus, type II.  Additionally, private treatment records from Dr. D.S., M.D. show a continuous diagnosis of diabetes insulin dependent diabetes mellitus.  These diagnoses satisfy the first prong of the service connection claim, a present disability.  

As to the second prong of the service connection claim, an in-service incurrence of the disease, the Veteran's service treatment records are silent for any diabetes mellitus symptoms, treatments or diagnoses.  In particular, the September 1977 report of medical examination for purposes of separation did not include any objective findings relating to diabetes mellitus.  
Regarding a causal connection between the Veteran's present disability and his service, the September 2015 VA examiner opined it would resort to mere speculation to opine whether or not the Veteran's current diabetes mellitus is caused or aggravated by his military service.  However, in support of that opinion, the examiner explained the Veteran's service treatment records are silent for any diabetes symptoms, treatments or diagnosis, including on the September 1977 separation examination.  The examiner also noted there was no objective medical evidence to show the Veteran's current diabetes was caused or aggravated by his military service. 

A review of the claims file fails to show the Veteran had diabetes in service or within one year of service discharge.  Moreover, the medical rationale provided by the VA examiner in September 2015 supported a finding that there is no causal connection between the Veteran's diabetes and his military service.  The Veteran does not necessarily argue the contrary.  As such, service connection for diabetes mellitus based on the theories of direct onset (38 C.F.R. § 3.303(a)) or presumptively (38 C.F.R. §§ 3.307, 3.309) is not established.

Instead, the crux of the Veteran's argument regarding entitlement to service connection for diabetes mellitus is essentially that his current diabetes mellitus is caused or aggravated by his service-connected pancreatitis.

The September 2015 VA examiner opined it would be resorting to mere speculation to opine whether or not the Veteran's current diabetes was caused or aggravated by his pancreatitis or any other medical conditions.  In support of that opinion, the examiner acknowledged that chronic pancreatitis is a risk factor for certain types of diabetes but explained the Veteran's diabetes mellitus appeared to be primarily the insulin resistance variant (type II) which is not characteristic of the chronic pancreatitis type of diabetes.  The examiner also noted the precise contribution of the Veteran's recurring pancreatitis to his diabetes mellitus could not be objectively determined from the available objective evidence.  However, he stated there was no current objective evidence that the pancreatitis caused or aggravated the Veteran's diabetes to any degree.

In satisfaction of the February 2016 Board remand, a September 2016 supplemental medical opinion was obtained.  Following a review of the additional private medical treatment records, the examiner opined it was less likely than not that the Veteran's diabetes mellitus was related to, caused or aggravated by his military service and his pancreatitis.  Instead, the examiner opined it was as least as likely as not that the Veteran's diabetes mellitus was related to and/or was aggravated by the body habitus, obesity and post service environmental factors consistent with poor nutrition and/or food intact that leads to an increase in fatty acid storage.  In support of those opinions, the examiner cited to medical literature and explained the etiology of diabetes mellitus type II as target tissue resistance to the effects of insulin and inadequate pancreatic b-cell insulin secretion in the setting of insulin resistance.  Therefore, in diabetes mellitus, type II, the pancreas is functioning but extrinsic factors, to include obesity, contribute to a duel metabolic defect that results in hyperglycemia.  

The record also includes a May 2010 letter from C.T., D.O., which noted that the Veteran had developed acute pancreatitis in the military.  Due to the pancreatic destruction he was left with diabetes mellitus as sequelae.  C.T., D.O. opined it was "certainly possible" that the development of diabetes was a consequence of the Veteran's pancreatitis.  Additionally, a July 2010 private treatment notation from Dr. A.R. stated the Veteran "does admit that while in the military he had developed pancreatitis, which may be the reason the patient is now diabetic."  However, these private medical opinions do not include any objective medical evidence and support of the opinions rendered.  As such, they are not warranted probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  Furthermore, the Board also notes that the May 2010 and July 2010 medical opinions are phrased entirely in speculative terms (i.e., "certainly possible" and "may be").  In Obert v. Brown, 5 Vet. App. 30, 33 (1993), the United States Court of Appeals for Veterans Claims (Court) held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.

Consideration has been given to the arguments made by the Veteran.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Alternatively, the September 2016 VA examiner reviewed the claims file, including private treatment records and took into account the history from the Veteran.  Based on her medical training and experience, the examiner found that the Veteran's diabetes mellitus was less likely than not caused or aggravated by his service-connected pancreatitis and provided sound rationales based on medical research.  Thus, the Veteran's statements, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinions from the VA medical professional.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, to include as secondary to a service-connected pancreatitis, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Remaining Service Connection Claims

The September 2015 VA examiner provided the Veteran with diagnoses of bilateral moderate upper extremity and bilateral moderate lower extremity distal sensory diabetic peripheral neuropathy, acute subacute or old myocardial infarction, and bilateral shoulder impingement syndrome.  Additional diagnoses are also provided in the Veteran's private treatment records.  These diagnoses satisfy the first prong of the service connection claims, a present disability.

Regarding the second prong of the service connection claim, the Veteran's service treatment records are silent as to any peripheral neuropathy, heart, or bilateral shoulder symptoms, treatments or diagnoses.  Particularly, the September 1977 Report of Medical Examination for purposes of separation does not provide any objective evidence of any of these conditions.

Regarding a causal connection between the Veteran's present diagnoses and his service, the third prong of the service connection claim, VA examinations were performed on the Veteran's nerves, heart and shoulders in September 2015.  The September 2015 VA examiner found it would be resorting to mere speculation to opine whether the Veteran's current diagnoses were caused or aggravated by his military service.  However, the examiner went on to explain that the Veteran's service treatment records, including his September 1977 separation examination were silent to any peripheral neuropathy, heart or bilateral shoulder symptoms, treatments or diagnoses and there was no current objective evidence to find the present diagnoses were caused or aggravated by his military service.  

The Board finds the September 2015 VA examiner's rationale regarding direct service connection for the Veteran's claims for entitlement to service connection for peripheral neuropathy, heart disability and bilateral shoulders to be well-reasoned and thorough, having considered the history of the Veteran, his contentions regarding the etiology of his conditions and performing a personal examination.  As such, the Board finds the September 2015 VA examinations warrant probative weight.  Significantly, the Veteran has not provided any medical evidence to the contrary nor has he argued otherwise.

Based on the foregoing, the Board finds the most probative evidence establishes that bilateral upper and lower peripheral neuropathy, heart disability and bilateral upper and lower shoulder disability were not present during the Veteran's active duty or manifested to a compensable degree within the first post-service year.  As such, service connection for peripheral neuropathy, heart disability, and bilateral shoulders based on theories of direct onset (38 C.F.R. § 3.303(a)) or presumptively (38 C.F.R. §§ 3.307, 3.309) is not established. 

Instead, the crux of the Veteran's argument for service connection for these present disabilities is essentially that his current diabetes mellitus has caused or aggravated the bilateral upper and lower peripheral neuropathy, heart disability and bilateral shoulder disability.  However, as previously discussed, service connection for the Veteran's diabetes mellitus is denied and as such, the Veteran's claims for entitlement to service connection for bilateral upper and lower peripheral neuropathy, heart disability and bilateral shoulders as due to diabetes mellitus, type II, cannot be established.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral upper and lower peripheral neuropathy, to include as secondary to diabetes mellitus, heart disability, to include as secondary to diabetes mellitus, and bilateral shoulder disability to include as secondary to diabetes mellitus and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b).














(CONTINUED ON THE NEXT PAGE)

ORDER


Service connection for diabetes mellitus, to include as secondary to service-connected pancreatitis, is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus, is denied.

Service connection for a heart disability, to include as secondary to diabetes mellitus, is denied.

Service connection for a bilateral shoulder disability, to include as secondary to diabetes mellitus, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


